Citation Nr: 0727620	
Decision Date: 09/04/07    Archive Date: 09/14/07

DOCKET NO.  04-27 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for irritable bowel 
syndrome (IBS), claimed as due to an undiagnosed illness.

2.  Entitlement to service connection for muscle twitches, 
claimed as due to an undiagnosed illness.

3.  Entitlement to service connection for insomnia, claimed 
as due to an undiagnosed illness.

4.  Entitlement to service connection for memory loss, 
claimed as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1990 to August 1992.  These matters are before the Board 
of Veterans' Appeals (Board) on appeal from a June 2003 
rating decision by the Department of Veterans' Affairs (VA) 
Regional Office (RO) in Oakland, California.

The issue of entitlement to service connection for IBS, 
claimed as due to an undiagnosed illness, is being REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  The appellant will be notified if any action 
on his part is required.


FINDINGS OF FACT

1.  Any muscle twitch symptoms the veteran has are 
encompassed by his service connected "undiagnosed condition-
musculoskeletal diseases" and any associated impairment is 
encompassed by the rating for that entity.

2.  It is not shown that the veteran has (or has had) 
objective indications of a chronic undiagnosed illness 
manifested by insomnia.

3.  It is not shown that the veteran has objective 
indications of a chronic undiagnosed illness manifested by 
memory loss; his memory problems have been attributed to 
alcohol abuse, for which compensation is not payable.




CONCLUSIONS OF LAW

1.  The claim seeking service connection for muscle twitches 
as due to an undiagnosed illness is moot as these symptoms 
are encompassed in the veteran's service-connected 
"undiagnosed condition-musculoskeletal diseases" and the 
rating assigned for that entity.  38 U.S.C.A. § 7105 (West 
2002 & Supp. 2006); 38 C.F.R. § 4.14 (2006).

2.  Service connection for insomnia as due to undiagnosed 
illness is not warranted.  38 U.S.C.A. §§ 1110, 1117, 1131, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 3.304, 
3.317 (2006). 

3.  Service connection for memory loss as due to undiagnosed 
illness is not warranted.  38 U.S.C.A. §§ 1110, 1117, 1131, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 3.304, 
3.317 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the instant claim.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi,  16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his or her 
possession that pertains to the claim.  38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Letters dated in April 2003 and September 2004 outlined what 
is needed to establish service connection, and informed the 
veteran of his and VA's responsibilities in developing the 
claims.  The June 2003 rating decision and the March 2004 
statement of the case (SOC) explained what the record showed 
and why the claims were denied.  The notice letters 
specifically advised the veteran to tell VA of any additional 
information or evidence that he would like VA to obtain and 
to send any information describing additional evidence or the 
evidence itself to VA; the September 2004 letter specifically 
advised the veteran to send any evidence in his possession 
that pertained to his claim.  The veteran has not been 
provided notice regarding disability ratings and effective 
dates of awards (See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006); however such notice would only be relevant 
if a benefit claimed was being granted.  

Regarding VA's duty to assist, the RO obtained service 
medical records as well as VA treatment records.  VA 
examinations were conducted.  The veteran has not identified 
any pertinent evidence that remains outstanding.  VA's 
assistance obligations with respect to the matters addressed 
in this decision are met.  The veteran is not prejudiced by 
the Board's proceeding with appellate review.

II.  Factual Background

The veteran served in Operation Desert Storm in the Persian 
Gulf from January 1991 to March 1991.  His service medical 
records do not note any complaints related to memory loss or 
insomnia.  VA general medical examination in September 1993 
did not note any complaints of insomnia; the veteran was 
noted to have a "good memory."

In September 2000, the veteran reported complaints including 
insomnia and problems concentrating.  VA Persian Gulf 
examination in August 2002 noted the veteran admitted to 
abusing Oxycodone he purchased on the street, and to having 
four to five drinks per day.  The examiner noted complaints 
of memory loss.  The diagnoses were of depression, and 
"medically unexplained symptoms of chronic pain and 
fatigue."  An April 2003 treatment record noted multiple 
complaints including memory problems and changes in sleep 
pattern.  The examiner stated that the veteran:

...has complained of a multitude of systemic 
problems which appear to be confabulations.  
After long discussion and observing the 
patient during the history and exam I 
believe that we are dealing with alcoholic 
problems including memory deficits.

A written statement from the veteran's mother dated in May 
2003 attested to the veteran's problems with symptoms 
including memory loss and insomnia.  His mother indicated 
that these symptoms began after his return from the Persian 
Gulf.

III.  Legal Criteria and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.  

In order to establish service connection for a claimed 
disability, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

The veteran served in the Southwest Asia Theater of 
operations during the Persian Gulf War.  Compensation may be 
paid to any Persian Gulf War veteran "suffering from a 
chronic disability resulting from an undiagnosed illness (or 
combination of undiagnosed illnesses)."  38 U.S.C.A. § 1117.  
These may include, but are not limited to, muscle pain, joint 
pain, neurologic signs or symptoms, and symptoms involving 
the respiratory system.  See 38 C.F.R. § 3.317(b).  The 
chronic disability must have manifested either during active 
military, naval, or air service in the Southwest Asia theater 
of operations during the Persian Gulf War, or to a degree of 
10 percent or more not later than December 31, 2011, and must 
not be attributed to any known clinical diagnosis by history, 
physical examination, or laboratory tests.  Objective 
indications of a chronic disability include both "signs," in 
the medical sense of objective evidence perceptible to an 
examining physician, and other, non-medical indicators that 
are capable of independent verification.

A qualifying chronic disability means a chronic disability 
resulting from any of the following (or any combination of 
the following): (A) an undiagnosed illness; (B) the following 
medically unexplained chronic multisymptom illnesses that are 
defined by a cluster of signs or symptoms: (1) chronic 
fatigue syndrome; (2) fibromyalgia; (3) irritable bowel 
syndrome (IBS); or (4) any other illness that the Secretary 
determines meets the criteria in paragraph (a)(2)(ii) of this 
section for a medically unexplained chronic multisymptom 
illness; or (C) any diagnosed illness that the Secretary 
determines in regulations prescribed under 38 U.S.C. 
§ 1117(d) warrants a presumption of service-connection.  
38 C.F.R. § 3.317(a)(2)(i).  To date, VA has identified only 
three illnesses as medically unexplained chronic multi-
symptom illnesses; therefore, new 38 C.F.R. 
§ 3.317(a)(2)(i)(B)(1) through (3) only lists chronic fatigue 
syndrome, fibromyalgia, and IBS as currently meeting this 
definition.

Accordingly, under these regulations service connection may 
be granted on a presumptive basis if there is evidence (1) 
that the claimant is a Persian Gulf veteran; (2) who exhibits 
objective indications of chronic disability resulting from an 
undiagnosed illness, a medically unexplained chronic multi- 
symptom illness (such as chronic fatigue syndrome, 
fibromyalgia, or IBS) that is defined by a cluster of signs 
or symptoms, or resulting from an illness or combination of 
illnesses manifested by one or more signs or symptoms such as 
those listed in paragraph (b) of 38 C.F.R. § 3.317; (3) which 
became manifest either during active military, naval, or air 
service in the Southwest Asia Theater of Operations during 
the Persian Gulf War, or to a degree of 10 percent or more 
not later than December 31, 2011; and (4) that such 
symptomatology by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.  38 U.S.C.A. §§ 1117, 1118; 38 C.F.R. § 3.317.

Compensation shall not be paid under this section, however, 
if there is affirmative evidence that an undiagnosed illness 
was not incurred during active military, naval, or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War; or if there is affirmative evidence 
that an undiagnosed illness was caused by a supervening 
condition or event that occurred between the veteran's most 
recent departure from active duty in the Southwest Asia 
theater of operations during the Persian Gulf War and the 
onset of the illness; or if there is affirmative evidence 
that the illness is the result of the veteran's own willful 
misconduct or the abuse of alcohol or drugs.  38 C.F.R. § 
3.317(c).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).

Muscle Twitches

Service connection has been established for "undiagnosed 
condition-musculoskeletal diseases", rated 40 percent by 
analogy to the criteria for rating fibromyalgia.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5025.  The current rating 
encompasses symptoms of widespread musculoskeletal pain and 
tender points, with stiffness and paresthesias.  The 
veteran's complaints of muscle twitching are encompassed by 
this service- connected entity; accordingly, his current 
claim of service connection for muscle twitches is moot.  
Service- connecting the symptoms separately as undiagnosed 
illnesses would violate the anti-pyramiding provisions of 38 
C.F.R. § 4.14, which mandates that "the rating schedule may 
not be employed as a vehicle for compensating a claimant 
twice (or more) for the same symptomatology; such a result 
would overcompensate the claimant for the actual impairment 
of his earning capacity."  As this disability for which 
service connection is sought is already service connected, 
there is no dispute or controversy in the matter, and the 
claim must be dismissed.

Insomnia

There are neither findings of "signs" nor any evidence of 
"non-medical indicators that are capable of independent 
verification" showing that the veteran has a chronic 
disability manifested by insomnia.  The Persian Gulf 
examination in August 2002 noted medically unexplained 
symptoms of chronic pain and fatigue, however no diagnosis of 
unexplained or undiagnosed insomnia was noted.  The 
allegation of the veteran that he suffers from insomnia 
related to his service in Desert Storm is not competent 
evidence.  See Espiritu, 2 Vet. App. at 94.  To the extent 
that the August 2002 Gulf War examination diagnosis of 
depression may account for the symptom of insomnia, that 
would constitute a diagnosed disorder and would not be 
subject to service connection as an undiagnosed illness.  
Thus, the presumptive provisions of 38 U.S.C.A. § 1117 and 38 
C.F.R. § 3.317 do not apply to these complaints.  A 
disability manifested by insomnia was not manifested in 
service and was not noted on the VA examination in September 
1993.  Consequently, service connection for a disability 
manifested by insomnia on the basis that it was first 
manifested in service, and persisted, is not warranted.

There is no competent (medical) evidence that relates a 
disorder manifested by insomnia to the veteran's service, to 
include his exposure to environmental hazards while serving 
in the Persian Gulf.  Because they are laypersons, untrained 
in determining medical diagnosis and etiology, the belief of 
the veteran and his mother that he has insomnia related to 
events in service, to include environmental hazards of the 
Persian Gulf, is not competent evidence,. See Espiritu, 
supra.  Without any competent evidence that the veteran has a 
chronic illness manifested by insomnia, or that such illness 
might be related to the veteran's service, the preponderance 
of the evidence is against the claim seeking service 
connection for insomnia.  Accordingly, it must be denied.
Memory Loss

The veteran's memory loss complaints have been attributed (by 
an April 2003 VA examiner) to his problems with alcohol.  
Notably, compensation may not be paid for such memory loss.  
38 U.S.C.A. § 1110.

There is no competent evidence that the veteran has any 
further memory loss due to undiagnosed illness, or otherwise 
related to active duty service.  No memory complaints were 
noted in service, and the September 1993 VA examination 
specifically noted the veteran had a good memory.  Because 
they are laypersons, untrained in determining medical 
diagnosis and etiology, the beliefs of the veteran and his 
mother that he has memory loss related to events in service, 
to include environmental hazards of the Persian Gulf, are not 
competent evidence,. See Espiritu, supra.  Thus, a claim of 
entitlement to service connection for memory problems based 
on undiagnosed illness cannot be sustained, and without 
competent evidence linking any current memory loss to 
service, service connection on a direct basis is not 
warranted.  38 C.F.R. §§ 3.303, 3.317.

In reaching the foregoing decision the Board considered the 
doctrine of reasonable doubt, however, the preponderance of 
the evidence is against the claim; hence, that doctrine is 
not for application.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

The claim of service connection for muscle twitches, claimed 
as due to an undiagnosed illness, is dismissed as moot.

Service connection for insomnia, claimed as due to an 
undiagnosed illness, is denied.

Service connection for a memory disorder, claimed as due to 
an undiagnosed illness, is denied.
REMAND

There has not been adequate development to ascertain whether 
the veteran has the multisymptom illness of IBS, as alleged.  
On Persian Gulf examination in August 2002, he reported 
ongoing problems with diarrhea.  In March 2003, he reported 
episodic diarrhea two to three times per month.  It appears 
that studies were ordered to evaluate the veteran's 
gastrointestinal complaints; however, records the reports of 
the studies are not associated with the claims file.  As 
examiners of record have not stated one way or another 
whether the veteran has IBS, a VA examination is necessary to 
decide the claim.  See 38 C.F.R. §§ 3.159(c)(4); 3.317.

Accordingly, the case is REMANDED for the following action:

1.  The RO should arrange for 
gastrointestinal examination of the 
veteran to assess his complaints of 
irritable bowel.  His claims file must be 
reviewed by the examiner in conjunction 
with the examination, and any indicated 
tests or studies must be completed.  The 
examiner should determine whether the 
veteran has IBS.  The examiner must 
explain the rationale for all opinions 
given.

2.  The RO should then readjudicate the 
claim of entitlement to service connection 
for IBS.  If it remains denied, the RO 
should issue an appropriate SSOC and give 
the appellant and his representative the 
opportunity to respond.  The case should 
then be returned to the Board, if in 
order, for further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).



______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


